Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant's reply to the Restriction Requirement, dated August 22, 2022, has been received. By way of this reply, Applicant has elected, without traverse, Group I: Claims 1-10 and 16, and the species of GARP and CD4 as markers known to be associated with regulatory T cells (Tregs).
Claims 11, 14-15, and 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 22, 2022.
Claims 1-10 and 16 are therefore under examination before the Office, drawn to directed to methods for detecting regulatory T cells (Tregs).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-10, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.'" Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. 
Here, the claims are drawn to methods for detecting regulatory T cells (Tregs) in a subject, said method comprising detecting in a sample that has been obtained from the subject:(a) at least one marker which is known to be associated with Tregs; and (b) BTNL8. However, the genus of markers which are known to be associated with Tregs is not fully defined. While numerous markers for Tregs are known in the art (see, e.g., Applicant's specification at page 3, second paragraph), the claims as written encompass every possible marker for Treg cells, which would include markers yet to be discovered. 
Applicant's definition of markers for Tregs is written in the specification using the open language of "but are not limited to..." at page 4, second paragraph. This indicates that markers for Tregs which are currently undiscovered would be encompassed by the claims, and not just the named species recited in the disclosure. 
The recitation of a functional property alone is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. The claims therefore attempt to encompass a genus whose boundaries are not fully known, especially since the disclosure asserts that Applicant has only now just discovered a new marker for Tregs. The substance and structures of unknown members of the genus cannot be defined. For this reason, Applicant was not in possession of the genus as broadly claimed. 
Applicant is invited to amend the claims to incorporate the limitations of dependent claim 2 into independent claims 1 and 16 in order to obviate this rejection.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Garaczi (US20080279834A1) in view of Walter (Transplantation, Vol. 98, Supp. 1, page 396, July 15, 2014).
Garaczi teaches a method for identifying, isolating and/or purifying Treg cells by identifying T cells or CD4+ T cells that express the GARP gene or express GARP protein on the surface of cells (para. 0031). Garaczi also teaches other markers for identification of Tregs such as CD4, CD25, and FoxP3 (para. 0006).
Garaczi further teaches measuring or quantifying Treg cells in an individual (para. 0035), which is pertinent to claim 5. Garaczi also teaches that detection of Treg cells in the blood may provide information on the level of effector T cell activity in an individual, for the purpose of diagnosing or following the course of an autoimmune disease (para. 0049).
Garaczi further teaches RT-PCR as a means to detect GARP expression in Treg cells (para. 0057-0058), as well as flow cytometry for the identification and/or isolation of Treg cells, which is pertinent to claim 7. 
Garaczi further teaches detecting Tregs in a blood sample (para. 0049), which is pertinent to claim 8. 
Garaczi further teaches the use of peripheral blood mononuclear cells (PBMCs) as negative controls (para. 0056), which is pertinent to claim 9, as PMBCs would naturally include non-Treg cells. (also see para. 0081, describing inactivated culture cells as controls in the context of GARP expression assays.)
However, Garaczi does not teach the use of BTNL8 as a marker for Tregs.
Walter teaches that exposure of CD4+ T cells to regulatory macrophages (Mregs) results in a population of Tregs which expresses FoxP3, CD25, and BTNL8 (Abstract# D2773 , "Results"). 
Walter also teaches that Mregs may be administered to prolong allograft survival by suppressing activated T cells (Abstract# D2773 , "Methods").
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Garaczi and Walter to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since both Garaczi and Walter are concerned with markers for Treg cells. As Walter teaches, BTNL8 was a known marker of regulatory T cells induced by exposure of CD4+ T cells to regulatory macrophages. Likewise, Garaczi teaches that expression of Treg markers such as GARP is one way to identify Tregs, and that it is useful to monitor Tregs to diagnose or follow the course of an autoimmune disease. The skilled artisan could combine the method of identification of Tregs taught by Garaczi with the BTNL8 marker taught by Walter to arrive at the claimed invention, which each component of the combination performing its known, usual function, to yield a predictable result.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Garaczi and Walter as applied to claim 1 above, and further in view of Orban (US20090142308A1).
The teachings of Garaczi and Walter have been discussed supra. However, Garaczi and Walter do not teach methods of monitoring or evaluating the treatment of an immunological disease or condition in a subject.
Orban teaches that the presence, number, and function of Treg cells can be used to determine whether a therapeutic intervention is or is likely to be successful, and that a treatment that increases the number of Tregs, e.g., above a threshold or above baseline, may be considered effective or likely to be effective in treating or preventing the progression of an immunological disease (para. 0098). 
Orban also teaches methods to identify and quantify Tregs, including selection by FACS for Treg markers such as FoxP3 (para. 0099).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Garaczi, Walter, and Orban to arrive at the claimed invention. The use of BTNL8 and GARP as markers to identify Treg cells was known, as evidenced by Garaczi and Walter above. Since Orban teaches that a treatment that increases the number of Tregs is indicative of an effective treatment for an immunological disease, the skilled artisan could rely on GARP and BTNL8 to identify Treg cells within a sample to evaluate the efficacy of a treatment, according to the teachings of Garaczi and Walter. Each component of the combination would perform its known and typical function, yielding a predictable result of evaluating the response to a treatment.

All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644         

/AMY E JUEDES/            Primary Examiner, Art Unit 1644